PER CURIAM.
Richard Hunt ("Hunt") appeals the trial court's grant of summary judgment in favor of Sumner Group, Inc. ("Sumner") on his petition for workers' compensation retaliation pursuant to Section 287.780 RSMo (2000). Each of Hunt's points on appeal contend the trial court erred in granting summary judgment in favor of Sumner because there was sufficient evidence in the record to create a genuine issue of material fact. We affirm.
An extended opinion would have no precedential value. The parties have been *14furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).